FEDERAL INSURANCE COMPANY Endorsement No.: 8 Bond Number: 82341598 NAME OF ASSURED: ALTMFX TRUST DELETE AN ENDORSEMENT It is agreed that this Bond is amended by deleting Endorsement Number(s) 7 in its entirety. This Endorsement applies to loss discovered after 12:01 a.m. on December 17, 2014. ALL OTHER TERMS AND CONDITIONS OF THIS BOND REMAIN UNCHANGED. Date: January 9, 2015 By B-2 Bond Form 17-02-5647 (Ed. 11-03) FEDERAL INSURANCE COMPANY Endorsement No: 9 Bond Number: 82341598 NAME OF ASSURED:ALTMFX TRUST NAME OF ASSURED ENDORSEMENT It is agreed that the NAME OF ASSURED in the DECLARATIONS is amended to read as follows: ALTMFX Trust Castlerigg Equity Event and Arbitrage Fund This Endorsement applies to loss discovered after 12:01 a.m. on December 17, 2014. ALL OTHER TERMS AND CONDITIONS OF THIS BOND REMAIN UNCHANGED. Date: January 9, 2015 By ICAP Bond Form 17-02-0949 (Rev. 1-97)Page 1
